Citation Nr: 0903484	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and November 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Decatur, Georgia.  

The Board notes that the veteran's January 2005 notice of 
disagreement did not initiate an appeal with respect to the 
denial of an increased rating for tinnitus contained in the 
May 2004 rating decision.  While the June 2005 substantive 
appeal addressed the denial of an increased rating for 
tinnitus, this statement cannot serve as a notice of 
disagreement since it was received more than a year after the 
veteran was mailed notice of the May 2004 rating decision.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) 
(2008).  Therefore, the Board will treat it as a new claim 
for an increased rating for tinnitus and it is referred to 
the RO for the appropriate action.

Similarly, in a March 2006 statement, the veteran noted that 
his service-connected hearing loss and tinnitus had resulted 
in a disability manifested by dizziness and a loss of 
balance.  This claim is also referred to the RO for the 
appropriate action.  

The issues of entitlement to an increased rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD causes total occupational and social impairment.

2.  TDIU is a lesser benefit than a 100 percent rating for 
PTSD, and the claims for TDIU and PTSD arose at the same time 
and are premised on the same evidence.


CONCLUSION OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  The grant of a 100 percent rating for PTSD renders moot 
the appeal for entitlement to TDIU.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his PTSD claim.  

As discussed below, the issue of entitlement to TDIU is 
rendered moot by the Board's grant of a 100 percent rating 
for PTSD.  No further assistance is required or possible to 
substantiate the claim.



Analysis

Disability evaluations are based on average impairment of 
working capacity and are based on criteria contained in VA's 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2008).

The criteria for rating psychiatric disabilities are found 
38 C.F.R. § 4.130, which contains a General Rating Formula 
for Mental Disorders.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Private treatment records show that the veteran was treated 
in July 2004 for low back pain.  A lumbar spine MRI indicated 
multilevel disc desiccation and degenerative spondylosis and 
disc bulging.  The veteran reported that he could only stand 
for 10 minutes due to back pain, but was still working and 
had owned his own machine shop for the past 30 years.  A 
month later, the veteran stated that he would consider 
undergoing low back surgery in approximately two years when 
he was ready to retire.  

In support of his claim, the veteran submitted the report of 
a VA psychiatric evaluation conducted in December 2008.  He 
reported that he stopped working as a welder four years 
earlier due to his inability to get along with other 
employees and employers.  In addition, the veteran stated 
that the noisy work was exacerbating migraines and hearing 
loss.  

The examiner diagnosed severe PTSD and assigned a GAF score 
of 39.  The examiner noted that the veteran's PTSD had 
severely impacted all major aspects of his life and had for 
many years.  While his medical issues were the "final 
straw" with respect to his no longer working, his previous 
jobs had gone poorly due to his PTSD.  The examiner concluded 
that the veteran could not successfully pursue an occupation 
in the blue-collar, service, or managerial worlds due to the 
severity of his PTSD.  The examiner also noted that there was 
severe social impairment outside the nuclear family and that 
the veteran had impaired family relationships.

The GAF score of 39 contemplates a person who neglects 
family, avoids friends and is unable to work.  The findings 
in the December 2008 report are consistent with that score.  
The evidence is therefore in favor of a finding that the 
veteran has total occupational impairment and social 
impairment that is severe.  In the Board's opinion, this 
level of disability approximates the criteria for a 100 
percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 
(2008).  

TDIU

TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than 
total, or 100 percent.  38 C.F.R. § 4.16(a).  TDIU is 
considered a lesser benefit than the 100 percent rating, and 
the grant of a 100 percent rating renders moot the issue of 
entitlement to TDIU for the period when the 100 percent 
rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999).

The claim for TDIU and an increased rating for PTSD have been 
recognized as arising at the same time and involving the same 
evidence.  Hence the grant of the 100 percent rating renders 
the claim for TDIU moot.  The appeal as to the TDIU issue is 
therefore, dismissed.

ORDER

A 100 percent rating for PTSD is granted.

The appeal for entitlement to TDIU is dismissed.


REMAND

The veteran's most recent VA examination for hearing loss was 
conducted in March 2004.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995). The 
veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In a March 2006 statement, the veteran reported that his 
hearing loss and tinnitus were of such severity that they 
resulted in dizziness and an inability to understand 
conversation.  This statement constitutes evidence that the 
veteran's hearing loss has worsened.  A contemporaneous 
examination is therefore, required.  

The veteran has not been provided complete notice with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  
See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  When 
a veteran's claim is decided under a diagnostic code that 
provides for a rating based on specific tests or 
measurements, the veteran must be provided notice of these 
requirements.  The scheduler criteria provide for rating 
hearing loss based on specific ranges of pure tone thresholds  
recorded during audiograms and the veteran has not been 
provided notice of this criteria.  In addition, the veteran 
has not been provided notice of the disability rating and 
effective date elements of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided with 
the notice required by Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran should be advised of the 
specific measurements used to rate 
hearing loss under the rating criteria.  
The veteran should also be informed that 
the relevant diagnostic code contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life.  Finally, he should be 
informed of the disability evaluation and 
effective-date elements of his claims

2.  The RO or AMC should arrange for the 
veteran to undergo a VA audiological 
examination to assess the severity of his 
service-connected bilateral hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner. The examiner must also provide 
an opinion as to the occupational and 
social impairment associated with the 
veteran's bilateral hearing loss.  

The rationale for all opinions expressed 
should also be provided.

3.  If any benefit sought on appeal is 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


